DANAHY, Judge.
The issue in this case is whether the estate of a deceased wife is barred from bringing a wrongful death action against the estate of the deceased husband. For purposes of the appeal, it is admitted that the appellees’ deceased, Arthur F. Ely, was the driver at fault in an automobile accident which resulted in the death of Arthur F. Ely and his wife, Emma C. Ely, who was riding as a passenger. At the time of the accident, Arthur F. Ely was covered by an automobile liability insurance policy issued by appellee Valley Forge Insurance Company-
The personal representative of Emma C. Ely’s estate brought this action for wrongful death against Valley Forge Insurance Company and the personal representative of the estate of Arthur F. Ely. The trial judge ruled that the action was barred by the doctrine of interspousal immunity and entered a final judgment for the appellees. This appeal followed.
We reverse on the authority of the recent decision of our supreme court in Dressler v. Tubbs, 435 So.2d 792 (Fla.1983). In that case the supreme court was presented with the identical question presented in the instant case and ruled that the doctrine of interspousal immunity has no application in a suit for wrongful death brought by the estate of a deceased wife against the estate of a deceased husband.
REVERSED and REMANDED for further proceedings consistent with this opinion.
BOARDMAN, A.C.J., and GRIMES, J., concur.